         Case 1:20-cv-01489-AT Document 2-2 Filed 04/08/20 Page 1 of 4




                   DECLARATION OF CLIFF ALBRIGHT

My name is Cliff Albright and I am over the age of 18 and fully competent to make

this declaration. Under penalty of perjury, I declare the following:

1.    I am the Executive Director of Black Voters Matter Fund (“Black Voters

Matter”).

2.    Black Voters Matter is a non-partisan civic organization whose goal is to

increase power in communities of color. Effective voting allows a community to

determine its own destiny. Communities of color often face barriers to voting that

other communities do not, so we focus on removing those barriers. Black Voters

Matter works on increasing voter registration and turnout, advocating for policies

to expand voting rights and access, such as expanded early voting, resisting voter

ID, re-entry restoration of rights and Strengthening the Voting Rights Act. We also

advocate for policies that intersect with race, gender, economic and other aspects

of equity.

3.    Black Voters Matter is particularly active in the rural Black Belt of Georgia,

which includes several counties in southwest Georgia. We focus on those

communities because they tend to be the most neglected, and have higher rates of

poverty than other places.



                                          1
         Case 1:20-cv-01489-AT Document 2-2 Filed 04/08/20 Page 2 of 4




4.    Due to the COVID-19 pandemic, we expect that the use of mail-in absentee

voting will skyrocket this year. This means that our efforts will now focus almost

exclusively on educating voters about the mail-in absentee ballot and application

process, and helping voters cast mail-in absentee ballots this year.

5.    We intend to start a texting and phone banking initiative to reach out to

registered voters who are wrongfully considered “inactive” by the State of

Georgia, among other voters. Although the Secretary of State recently sent

absentee ballot applications to registered “active” voters, they did not send them to

“inactive” voters.

6.    We are using texting and phone banking to educate voters about the mail-in

absentee voting process, including how to obtain an absentee ballot application,

how to fill it out, how to fill out the absentee ballot, and how to get postage stamps.

7.    Many voters, especially lower-income voters, do not have postage stamps

because they do not use them, or cannot afford to buy a book of stamps just for

elections.

8.    Helping voters obtain postage stamps can be complicated and time-

consuming because some voters do not have Internet access or credit cards to

purchase them online, and they do not want to needlessly expose themselves to the

COVID-19 virus to buy stamps at a post office. Many cannot even travel to a post

                                          2
         Case 1:20-cv-01489-AT Document 2-2 Filed 04/08/20 Page 3 of 4




office or other public place because they do not have cars, there are no ride-sharing

programs or public transportation in large parts of rural Georgia.

9.    Making matters worse, voters do not even know how much postage is

needed. 55 cents may not be enough because ballots can sometimes be long and

therefore heavy. Almost no voters we work with have stamp scales. So we have to

encourage the use of extra and potentially unnecessary postage just to make sure

their vote is counted.

10.   Dealing with the postage stamp issue takes up a lot of our time and

resources, impeding our mission to increase voter participation in rural Black

communities. Because effective voter education requires that instructions be clear

and straightforward, the postage stamp barrier makes it harder for to effectively

communicate to voters.

11.   We are diverting resources towards the postage stamp issue when they could

be used for our other activities. Such other activities include helping people obtain

absentee ballot applications, when many do not have printers to print the

application from online. Though voters are supposed to be allowed to ask for

applications by calling election offices, we have already heard reports of several

southwest Georgia elections offices not answering the phone. They also include

helping voters submit those applications, and while it is possible to submit

                                          3
         Case 1:20-cv-01489-AT Document 2-2 Filed 04/08/20 Page 4 of 4




applications by e-mail, many voters do not have Internet access. We must also

educate voters about submitting the applications as soon as possible, because while

technically any voter can ask for an application as late as the Friday before

Election Day, it is impossible for such voters to send in an absentee ballot so that it

arrives on Election Day.

12.   Efforts also include helping people navigate the absentee ballot process

itself. Lengthy absentee ballot instructions make it difficult for many voters,

especially those with minimal schooling, to follow those instructions.

13.   All of this work is time consuming and is being limited by the time we have

to devote to dealing with postage stamp problems. We could help so many more

voters if we were not sidelined by this issue.

14.   Based on my experience, I also anticipate that we will receive many calls

and questions about the absentee ballot process. This call volume will likely be

higher because of the postage stamp issue.

I declare under penalty of perjury that the forgoing is true and correct.



_________________
Cliff Albright


4/7/2020
_________________
Date
                                           4
